Citation Nr: 0613171	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  00-00 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

Service connection for PTSD was granted by the December 1999 
decision, with an evaluation of 10 percent effective from 
November 21, 1996.  The veteran submitted a notice of 
disagreement as to the rating award in December 1999.  When 
he filed a substantive appeal in January 2000, the veteran 
requested a Board hearing.  In January 2000 the veteran was 
notified that he was scheduled for a Board hearing in 
February 2000.  The veteran failed to appear for the hearing.  
Accordingly, the veteran's request for a hearing is treated 
as withdrawn.  38 C.F.R. § 20.704(d) (2005).  

The veteran's representative, in argument submitted in May 
2002, argued that the effective date for the service 
connection claim should have been from January 1979.  The RO 
has not yet addressed the representative's argument.  The 
Board therefore refers this issue to the RO for appropriate 
action.

The veteran's case was remanded to the RO for additional 
development in July 2003.  The case is again before the Board 
for appellate review.


REMAND

The Board finds that additional development is necessary 
before a decision on the merits of the claim can be reached.  

The veteran provided a copy of an unfavorable decision from 
the Social Security Administration (SSA) dated in July 1997.  
The copy of the SSA's unfavorable decision that the veteran 
provided did not include copies of the medical evidence 
relied upon by the agency.  The decision referenced the fact 
that the veteran's case was being reviewed for a re-
determination based on a new law.  No medical records were 
associated with the decision.  The decision also referenced a 
July 1994 Disability Determination and a December 1994 
Disability Determination.  Further, the decision referenced 
categories upon which the medical disposition was based.  The 
veteran was noted to have an affective disorder, anxiety 
related disorders, and substance addiction disorders.  It 
appears that the RO attempted to obtain copies of the award 
and/or denial of SSA disability benefits and a copy of 
records associated with any disability determinations.  This 
was done in November 2002 and April 2003.  No reply was 
received from SSA.  The RO should again attempt to obtain 
copies of any award and/or denial of SSA disability benefits 
and a copy of medical records associated with any disability 
determinations.  If no such records are available the RO 
should obtain a statement from SSA to that effect.  

The RO requested medical records from the Lincoln Park Vet 
Center in May 1997.  No reply was received.  The RO should 
again request these records and any other treatment records 
identified by the veteran.  (The Board notes that the RO has 
obtained treatment records from the Detroit VA Medical Center 
dated through July 2004.)  

The veteran was last afforded a VA examination in November 
2004.  The Board will also remand in order to obtain a 
current evaluation of the severity of the veteran's PTSD.

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), was signed into law in November 2000.  The VCAA 
enhances VA's obligation to notify the appellant about his 
claim (i.e., what information or evidence is required to 
substantiate his claim) and to assist him in obtaining 
evidence for his claim.

A review of the claims file reveals that the veteran has not 
been adequately apprised of the VCAA and the responsibilities 
of VA and the claimant under that law with regard to his 
claim for an initial rating in excess of 10 percent for PTSD.  
(When the case was before the Board in 2003, the Board 
unfortunately overlooked the need to have a VCAA letter 
issued.)

Thus, the RO should ensure compliance with the notice and 
duty-to-assist provisions contained in the VCAA, to include 
sending a letter to the veteran or obtaining any additional 
medical or other evidence, as deemed appropriate.  See 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107.

In that regard, the RO must ensure that the veteran has been 
notified of what information or evidence is needed from him 
and what the VA has done and will do to assist him in 
substantiating his claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Further, the RO must also ensure that 
the veteran has been afforded the requisite time and 
opportunity to respond.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied in 
accordance with 38 C.F.R. § 3.159 
(2005).  This includes issuing 
letters to the veteran and obtaining 
any additional medical or other 
evidence as deemed appropriate, in 
regard to the duty to notify him of 
what information or evidence is 
needed from him and what the VA has 
done and will do to assist him in 
substantiating his claim of 
entitlement to an initial rating in 
excess of 10 percent for PTSD.  He 
should be specifically told what is 
required to substantiate his claim 
and he should be asked to submit all 
pertinent evidence in his 
possession.  He should also be 
informed as to the requirements for 
the award of an effective date.  
Dingess v. Nicholson, No. 01-1917 
(U.S. Vet. App. March 3, 2006), 

2.  The RO should obtain any 
treatment records from the VA 
Medical Center in Detroit, Michigan, 
for the period from July 2004 to the 
present, which have not already been 
associated with the claims file.  
Any other pertinent records 
identified by the veteran, including 
the treatment records from the 
Lincoln Park Vet Center should also 
be requested and associated with the 
claims file, if available.

3.  The RO should contact the SSA 
and obtain copies of any SSA 
determinations and medical evidence 
pertinent to the decisions.  A 
response from SSA should be sought, 
even if no records are available.

4.  Thereafter, the veteran should 
be afforded a VA psychiatric 
examination.  The examiner should 
review the claims file.  All 
necessary tests and studies, 
including appropriate psychological 
studies (if determined to be 
necessary by the examiner), should 
be conducted in order to identify 
the degree of social and 
occupational impairment attributable 
to PTSD.  The report of examination 
should contain a detailed account of 
all manifestations of the disability 
found to be present.  A multi-axial 
assessment should be conducted, and 
a thorough discussion of Axis V (GAF 
score), with an explanation of the 
numeric code assigned, should be 
included.  The report of examination 
must include the complete rationale 
for all opinions expressed.

5.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  Consideration of the 
possibility of "staged" ratings 
should be undertaken.  If any 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

